DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I (Fig 5, claims 1-6, 8-11) in the reply filed on 8/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,142,389 to Dong in view of US 2015/0166244 to Wood et al (Wood).  Claims 1-13 of the ‘389 references recite all the features of claims 1-6, 8-11 except for support poles vertically arranged in the main body.  Wood discloses a thermal packaging container (Fig 1) and in particular discloses a main body (8, Fig 4) having support poles (32) vertically arranged in the main body with upper ends (36) of the support poles supporting an underside of a lower connecting member (10, Fig 7).  One of ordinary skill in the art would have found it obvious to incorporate support poles to Dong container as suggested by Wood in order to support and hold the thermal layers.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “hard” is unclear because it fails to define the metes and bounds of the claim limitation, in particular with the degree of hardness since the term is a relative term.
Regarding claim 5, “the form”, “the number”, “the four support poles” lack antecedent basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0023837 to Furneaux et al. (Furneaux) in view of US 2015/0166244 to Wood et al. (Wood).
Regarding claim 1, Furneaux discloses a thermal container (Fig 1) comprising a cover (80), main body (10), an opening-closing assembly (92, 130), the main body (10) having a storage space therein, the opening closing assembly including an upper connecting member (92), a lower connecting member (130), the lower connecting member (130) hermetically connected to an opening (30) of the storage space, the lower connecting member having a through hole (adjacent 134) communicating with the storage space, the upper connecting member (88) being hermetically connected to the cover, the upper connecting member being provided with a protruding portion (A, Fig 4 below) matching the through hole, the protruding portion being movably, hermetically fitted in the through hole (Figs 1, 3).  Furneaux does not teach support poles in the main body.  Wood discloses a thermal packaging container (Fig 1) and in particular discloses incorporating support poles (32) vertically arranged in main body (8) with upper ends (36) supporting an underside of a cover (10, Figs 6-7).  One of ordinary skill in the art would have found it obvious to incorporate support poles to the Furneaux container as suggested by Wood in order to facilitate support of the container and also hold the thermal layers in place.  Furthermore, the modified Furneaux discloses the upper and lower connecting members, support poles being made of a hard material (a solid).


    PNG
    media_image1.png
    757
    540
    media_image1.png
    Greyscale

Regarding claim 2, Furneaux further discloses cover (86) and upper connecting member (88) as well as main body (10) and lower connecting member (130) connected in a sealed manner by bonding (Fig 5, ¶0036).  In particular, product by process limitations are given little patentable weight and so long as prior art has the structure as recited, then it can also be made by the process as recited.
Regarding claim 3, Furneaux further discloses cover including a first outer layer (86), a first interlayer (88), and a first inner layer (90) stacked in sequence.
Regarding claim 4, 11, Furneaux further discloses main body (10) including a second outer layer (18), second interlayer (42), second inner layer (54) stacked in sequence (Fig 5) and the modified Furneaux further discloses support poles (32, Wood) arranged between second outer layer (24, Wood) and second inner layer (20, Wood) (Fig 2, Wood).
Regarding claim 5, the modified Furneaux further discloses main body (10) in the form of a box (Fig 1), number of support poles (32, Wood) is four (Fig 4, Wood) and the four support ples arranged at four corners of the main body (8) respectively (Fig 4, Wood).
Regarding claim 6, the modified Furneaux further discloses second interlayer (18, Wood) formed with pole cavities at corner positions of the second interlayer for support poles to be fitted therein after being folded (Fig 2, Wood).  In particular, the second interlayer comprises four separate panels with gaps in between each adjacent panel for the support poles (32) to be held in.
Regarding claim 10, the modified Furneaux teaches the container of claim 1 but does not explicitly teach the hard material to be injection moldable plastic.  However, Wood further discloses manufacturing thermal containers out of injection moldable plastic material (¶0073) and one of ordinary skill in the art would have found it obvious to also use such material to manufacture the modified Furneaux as suggested by Wood in order to have a durable container since it has been held that selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furneaux in view of Wood and US 2019/0217999 to Wood.
Regarding claim 8, the modified Furneaux teaches the container of claim 1 and Furneaux further teaches wherein rear ends of the upper and lower connecting members are pivotally connected together (140, Fig 2, Furneaux) but does not teach the front ends with a locking mechanism.  However, Wood discloses an insulating container (Fig 1a) and in particular discloses upper and lower connecting members (104, 102) having locking mechanism (108) including a hook (196) disposed on front end of upper connecting member and a catching portion (138) disposed on front end of lower connecting member, when upper and lower connecting members are closed, the hook is buckled to the catching portion (Fig 3).  One of ordinary skill in the art would have found it obvious to incorporate a locking mechanism to Furneaux as suggested by Wood in order to lock the container.
Regarding claim 9, the modified Furneaux teaches the container of claim 1 and Furneaux further discloses a side wall of the through hole provided with an annular step, one side of the step facing the protruding portion is formed with an annular flange (B, Fig 1 below) but does not teach a sealing ring fitted onto the flange.  However, Wood discloses an insulating container (Fig 1B) and in particular discloses incorporating a sealing ring (140) on a sidewall of a through hole, the ring fitted onto a flange (128), when upper connecting member (104) and lower connecting member (102) are closed, the protruding portion (142) is in contact with the sealing ring (140) and compresses the sealing ring to be deformed (¶0032).  One of ordinary skill in the art would have found it obvious to incorporate a sealing ring to Furneaux as suggested by Wood in order to facilitate sealing of the container.


    PNG
    media_image2.png
    677
    458
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735